In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-18-00396-CR
                              ____________________

                  EX PARTE NICHOLAS BALDWIN
__________________________________________________________________

                On Appeal from the 253rd District Court
                        Liberty County, Texas
                      Trial Cause No. WR01369
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Nicholas Baldwin challenges the trial court’s order granting, in

part, his application for writ of habeas corpus seeking bail reduction. In a single

appellate issue, Baldwin contends that the trial court abused its discretion by failing

to sufficiently reduce the amount of his bonds in accordance with article 17.151 of

the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 17.151,

§ 1(1) (West 2015). We reverse the trial court’s order.

                                     Background

      On June 13, 2018, Baldwin was arrested and charged with two counts of

possession of a controlled substance. Baldwin’s bonds had been set at $16,000 each,

                                          1
and the trial court had found that Baldwin was indigent and appointed counsel for

him. On September 11, 2018, Baldwin filed an application for writ of habeas corpus,

alleging that his confinement violated article 17.151 because ninety days had elapsed

since his arrest without indictment and his two bonds were excessive and beyond his

and his family’s financial means. See id. According to Baldwin, under article

17.151, he was entitled to either be released on a personal recognizance bond or to

a reduction of his bonds to a reasonable amount he could make to obtain his release.

      On October 2, 2018, the trial court conducted a hearing on Baldwin’s

application for writ of habeas corpus, during which the State confirmed that Baldwin

had been in jail on the current charges for more than ninety days. The State never

claimed that Baldwin had been indicted or that it had been ready for trial within

ninety days of Baldwin’s arrest. Rather, the State informed the trial court that the

issue was whether to release Baldwin on a personal recognizance bond or set a

reasonable surety bond. Baldwin’s counsel maintained that because Baldwin had no

finances, a personal recognizance bond was all that Baldwin could make. The record

shows that a representative from the personal recognizance bond department advised

the trial court that under standard procedures Baldwin would not qualify for a

personal recognizance bond because of his criminal history.




                                         2
       The record further shows that Baldwin presented testimony concerning the

amount of bail that he could make. Baldwin testified that he has not earned any

money since being arrested on June 13. Baldwin testified that his affidavit of

indigency, dated June 19, 2018, indicated that he was last employed in 2014.

However, Baldwin explained that prior to his arrest, he had worked one day at the

auction barn and earned less than one hundred dollars. Baldwin further explained

that he earns income performing tattoo work. Baldwin testified that he stays with

his grandfather rent free and that his mother provides him with some support.

      Baldwin testified that he did not have a bank account or any investment

accounts, and he did not own a car or any property that could be used to cover a

bond. Baldwin explained that he could not afford his two $16,000 bonds, and he

asked the trial court to either issue him a personal recognizance bond or reduce his

bail to an amount that he could afford. According to Baldwin, his friend was willing

to cover his bail.

      Jordan Roberts testified that she has been friends with Baldwin for two years,

they have a child together, and she is willing to help Baldwin with his bond. Roberts

testified that she works as a custodian for a school district, earns $1500 per month,

and has eight hundred dollars in the bank. Roberts explained that she does not own

any property or a car, and that she has one dependent. Roberts also explained that

                                         3
she has eight hundred dollars left after paying her monthly expenses, and that she

has previously tried to post bail for Baldwin, but she could not afford the $3500 that

was required. According to Roberts, she can afford to pay $1750.

      After presenting Roberts’ testimony, Baldwin’s counsel requested that the

trial court reduce the amount of the bonds to eight hundred dollars each. The State

asked the trial court to consider the fact that Baldwin’s affidavit of indigency was

based on erroneous information. The trial court granted partial relief by reducing

Baldwin’s bonds to $15,000 each.

                      Standard of Review and Applicable Law

      We review a trial court’s decision made during a habeas proceeding regarding

the reduction of bail for an abuse of discretion. See Ex parte Gill, 413 S.W.3d 425,

428 (Tex. Crim. App. 2013); Ex parte Smith, 486 S.W.3d 62, 64 (Tex. App.—

Texarkana 2016, no pet.). “A trial court abuses its discretion when it applies ‘an

erroneous legal standard, or when no reasonable view of the record could support

the trial court’s conclusion under the correct law and facts viewed in the light most

favorable to its legal conclusion.’” Ex parte Smith, 486 S.W.3d at 64 (quoting

DuBose v. State, 915 S.W.2d 493, 497-98 (Tex. Crim. App. 1996), overruled on

other grounds by Guzman v. State, 955 S.W.2d 85, 90 (Tex. Crim. App. 1997)).




                                          4
      Article 17.151, section 1(1) of the Texas Code of Criminal Procedure provides

as follows:

      A defendant who is detained in jail pending trial of an accusation
      against him must be released either on personal bond or by reducing
      the amount of bail required, if the state is not ready for trial of the
      criminal action for which he is being detained within: (1) 90 days from
      the commencement of his detention if he is accused of a felony[.]
      (emphasis added).

Tex. Code Crim. Proc. Ann. art. 17.151, § 1(1). Article 17.151 preserves the

presumption of innocence by ensuring that an accused, who is untried and unreleased

on bond, will not suffer the incidental punitive effect of incarceration during any

further delay attendant to prosecutorial exigency. Ex parte Smith, 486 S.W.3d at 65

(citing Ex parte Jones, 803 S.W.2d 712, 716 (Tex. Crim. App. 1991)). The State

bears the burden of making a prima facie showing that it was ready for trial within

the ninety-day time period. Ex parte Smith, 486 S.W.3d at 65 (quoting Ex parte

Ragston, 422 S.W.2d. 904, 906-07 (Tex. App.—Houston [14th Dist.] 2014, no pet.)).

The State cannot announce that it is ready for trial when there is no indictment. Ex

parte Castellano, 321 S.W.3d 760, 763 (Tex. App.—Fort Worth 2010, no pet.).

When the State is not ready for trial ninety days after the accused has been arrested

and the accused has remained incarcerated throughout that period, article 17.151

requires that the trial court either release the accused on a personal bond or reduce


                                         5
bail to an amount the accused can make. Ex parte Carson, 215 S.W.3d 921, 924

(Tex. App.—Texarkana 2007, no pet.).

      The evidence shows that although Baldwin could not post the bond originally

set by the trial court, Roberts could afford to pay $1750 on Baldwin’s behalf. The

State presented no contrary evidence showing that Baldwin could make two bonds

set at $15,000 each. See id. Based on this record, we conclude that Baldwin met his

burden of showing that he was unable to post the two $15,000 bonds that the trial

court set. See Ex parte McNeil, 772 S.W.2d 488, 490 (Tex. App.—Houston [1st

Dist.] 1989, no pet.). Viewing the entire record in favor of the trial court’s ruling,

we conclude that the trial court abused its discretion by failing to reduce the bonds

to an amount that Baldwin could make to secure his release. See Tex. Code Crim.

Proc. Ann. art. 17.151, § 1(1); Ex parte Smith, 486 S.W.3d at 70; Ex parte Carson,
215 S.W.3d at 924.

      We sustain Baldwin’s sole issue. We reverse the trial court’s order setting

Baldwin’s bonds at $15,000 each and remand the case to the trial court for further

proceedings consistent with this opinion. Mandate in this case shall issue

immediately. See Ex parte Smith, 486 S.W.3d at 70 (citing Tex. R. App. P. 2).




                                          6
      REVERSED AND REMANDED.

                                           ______________________________
                                                  STEVE McKEITHEN
                                                      Chief Justice

Submitted on December 5, 2018
Opinion Delivered December 21, 2108

Before McKeithen, C.J., Kreger and Johnson, JJ.
Do Not Publish




                                       7